            Case 2:19-cr-00110-JD Document 60 Filed 05/12/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                                        CRIMINAL ACTION

                 v.

DELGARDO FRAZER, also known as                                       NO. 19-110
“RICK”

                                                 ORDER

        AND NOW, this 11th day of May, 2020, upon consideration of Defendant’s First Motion

for Pretrial Release (Document No. 55, filed April 25, 2020), Government’s Response in

Opposition to Defendant’s Motion for Pretrial Release (Document No. 57, filed April 30, 2020),

Defendant’s Reply Brief in Support of First Motion for Temporary Pretrial Release (Document

No. 58, filed May 5, 2020), and the record in this case, 1 for the reasons stated in the

accompanying Memorandum dated May 11, 2020, IT IS ORDERED that Defendant’s First

Motion for Pretrial Release is DENIED WITHOUT PREJUDICE to defendant’s right file a

second motion for pretrial release if warranted by additional evidence and the law as stated in the

accompanying Memorandum dated May 11, 2020.



                                                            BY THE COURT:

                                                            /s/ Hon. Jan E. DuBois

                                                                DuBOIS, JAN E., J.




1
         The Deputy Clerk shall docket copies of the report from Alisha Gallagher, counsel for the Bureau of
Prisons, dated May 11, 2020, Frazer’s Conviction Documents, dated January 24, 2005, the Pretrial Services Report
dated February 6, 2019, Frazer’s Medical Record from the Bureau of Prisons, and Frazer’s medical records provided
by defense counsel. The Pretrial Services Report dated February 6, 2019, and Frazer’s medical records shall be
docketed under seal.
